CHARLES W. JOINER, Senior District Judge,
dissenting. I dissent. The use by the defendant of the procedures and processes of the courts in an attempt to force settlement without an intent to go to trial, all as found by the magistrate judge, justify the award of sanctions against the defendant. Since the sanction was not appropriate under Fed.R.Civ.P. 11, I would remand for consideration of sanctions under the inherent power of the court. Chambers v. NASCO, Inc., — U.S. —, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991).